Citation Nr: 1506140	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-05 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1992 with the United States Navy, and from September 1992 to June 1993 with the United States Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Louis, Missouri.  

This case was previously before the Board in December 2013 when it was remanded for additional development.  Specifically, the claim was remanded so that an addendum to a previous VA audiological examination could be obtained.  Such an addendum opinion was obtained in January 2014.  As such, the Board finds that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is competent evidence that relates the Veteran's current tinnitus to active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Here, the Veteran claims that his current diagnosis of tinnitus is related to his period of active service, including in-service noise exposure.

The Veteran was diagnosed with bilateral tinnitus at a January 2011 VA audiological examination.  Accordingly, element (1) has been demonstrated.  

The Veteran's service treatment records are devoid of any instance of complaints of or treatment for symptomatology congruent with tinnitus, and he was not diagnosed with such during his active duty.  However, the Veteran's DD Form 214 shows that his specialty was as an Apprentice Avionics Guidance and Construction Systems Specialist while with the Air Force, which is an occupation associated with a high probability of in-service noise exposure.  In addition, the Veteran served as an Online Maintenance Technician / Test Program Set Analyst with the Navy.  The Veteran has consistently reported experiencing ringing in his ears since approximately 1990, and indicated that he was exposed to in-service acoustic trauma in the form of jet engine noise.  

A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran is competent to report what he can perceive through his senses.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds that the statements by the Veteran regarding his noise exposure and tinnitus are consistent with the evidence of record.  Accordingly, the Board finds that his statements are credible.  Specifically, the Board finds that the Veteran is competent and credible to report that he experienced in-service noise exposure and that he experienced ringing in his ears.  In light of above, element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the Veteran's currently diagnosed tinnitus and his in-service noise exposure, the Board notes that there is a negative nexus opinion of record.  The Veteran was provided with a VA audiological examination in January 2011, at which time it was noted that the Veteran reported his tinnitus began during active duty around 1990.  The audiologist diagnosed the presence of tinnitus but determined that the disability was not etiologically linked to the Veteran's active duty service.  The rationale provided was that the Veteran had normal hearing, bilaterally, at enlistment into active duty and at the time of the separation examination and there were no complaints of tinnitus in the service treatment records.  The audiologist also observed that the Veteran denied having hearing loss and ear problems at the time of his separation examination.  

However, in its December 2013 Remand, the Board found that the January 2011 VA audiology examination was inadequate because it did not address the Veteran's lay statements regarding his symptoms during active duty and following service.  Rather, the VA examiner focused on the lack of in-service documentation concerning complaints of and diagnosis of tinnitus.  The Board emphasized that the Veteran did not specifically deny he had tinnitus on his separation examination, just that he did not have ear problems.  As such, the Board found that a remand was warranted to obtain an addendum opinion addressing the Veteran's lay testimony with respect to his symptoms.  

Pursuant to the Board's December 2013 Remand, an addendum opinion was obtained from the same VA audiologist in January 2014.  The audiologist again concluded that the Veteran's tinnitus was not at least as likely as not etiologically linked to his active duty service.  The VA audiologist indicated that the Veteran's
service medical records were reviewed, and that there were no complaints of tinnitus in his records.   Additionally, he denied any ear trouble on his separation questionnaire.  Even though the Veteran stated he first noticed his tinnitus while serving out at sea in 1990, the VA audiologist emphasized there was no documentation to support this in his file and that he indicated normal hearing bilaterally, indicating no acoustic damage, in 2011.  

The Board emphasizes that this January 2014 opinion by the VA audiologist is essentially the same as the January 2011 opinion that was found to be inadequate in the December 2013 Remand.  As such, the Board affords it little probative value.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102 (2014).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Therefore, in view of the lay and medical evidence of persistent tinnitus symptomatology since service, and the lack of probative evidence to the contrary, the Board finds that there is adequate evidence that the Veteran's persistent tinnitus symptoms during and since his active duty are related to his currently diagnosed tinnitus.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2014).  Accordingly, the Board finds that service connection for tinnitus should be granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


